UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6019


MELINDA GABRIELLA VALENZUELA, f/k/a Querrel Devin Glover,

                Plaintiff - Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:14-cv-02185-CCB)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melinda Gabriella Valenzuela, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Melinda Gabriella Valenzuela seeks to appeal the district

court’s order dismissing without prejudice her civil complaint.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                           The

order Valenzuela seeks to appeal is neither a final order nor an

appealable    interlocutory         or    collateral      order   because       it   is

possible    for   her      to    cure    the   pleading    deficiencies     in       the

complaint    that    were       identified     by   the   district     court.        See

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064,   1066–67     (4th    Cir.    1993).      Accordingly,      we   dismiss       the

appeal for lack of jurisdiction.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          DISMISSED




                                           2